Proceeding pursuant to CPLR article 78 to review a determination of the Crime Victims Board, dated March 14, 2007, which, after a hearing, affirmed an amended determination of Crime Victims Board member Benedict J. Monachino, dated June 16, 2006, denying the petitioner’s application for compensation.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The determination of the Crime Victims Board, affirming the denial of the petitioner’s application for compensation pursuant to Executive Law article 22, is supported by substantial evidence in the record (see Matter of Weingarten v Crime Victims Bd., 22 AD3d 763 [2005]; Matter of Goldberg v Crime Victims Bd., 234 AD2d 370 [1996]).
The petitioner’s remaining contentions are without merit. Rivera, J.P, Miller, Garni and McCarthy, JJ., concur.